MEMORANDUM **
Luzbina Hernandez, a native and citizen of Guatemala, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration judge’s order denying her motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for abuse of discretion, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), we deny in part and dismiss in part the petition for review.
The agency did not abuse its discretion in denying Hernandez’s motion to reopen because her failure to file the motion to reopen before the expiration of her voluntary departure period rendered her statutorily ineligible for the relief she sought. See 8 U.S.C. § 1229c(d); De Martinez v. Ashcroft, 374 F.3d 759, 763 (9th Cir.2004).
We do not reach Hernandez’s contention that her former counsel provided her ineffective assistance by requesting voluntary departure as she did not exhaust this contention before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.